ICJ_041_BarcelonaTraction1958_BEL_ESP_1959-12-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUGDMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF 5 DECEMBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(BELGIQUE c. ESPAGNE)
ORDONNANCE DU 5 DECEMBRE 1959
This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of 5 December 1959: I.C.J. Reports 1959, p. 289.”

La présente ordonnance doit étre citée comme suit:
« Affaire relative à la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du 5 décembre 1959: C.I.J. Recueil 1959, p. 289.»

 

Sales number 2929
N° de vente:

 

 

 
1959
5 December
General List:
No. 41

289

INTERNATIONAL COURT OF JUSTICE

YEAR 1959
5 December 1959

CASE CONCERNING

THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

having regard to the Order of 18 October 1958 whereby 18 June
1959 was fixed as the time-limit for the filing of the Memorial of
the Belgian Government, and 18 February 1960 as the time-limit
for the filing of the Counter-Memorial of the Spanish Government,
the subsequent procedure being reserved for further decision,

Whereas, by a letter of 24 November 1959, the Agent for the
Spanish Government requested an extension to 18 August 1960 of
the time-limit for the filing of the Counter-Memorial, the reasons
given in support of the request being the number and the length of
the documents annexed to the Memorial, which it was necessary
to verify and which were spread over various countries, and the
necessity, for the preparation of the defence, of assembling other
documents and evidence likewise spread over various countries
and drafted in various languages;

Whereas a copy of the above-mentioned letter was on the same
day communicated to the Agent for the Belgian Government who

4
290 BARCELONA TRACTION (ORDER OF 5 XII 59)

was invited to make known the views of his Government on the
request thus presented;

Whereas, by a letter of 2 December 1959, the Agent for the
Belgian Government stated that the request gave rise to serious
reservations;

Decides to extend to 2r May 1960 the time-limit for the filing
of the Counter-Memorial of the Spanish Government, the subse-
quent procedure remaining reserved for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this fifth day of December, one
thousand nine hundred and fifty-nine, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Belgian Government and to the Spanish Government,
respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
